DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 33, 35-36, 38-39, 41-42, 47-49, 51-52, 54-55, 57-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markhovsky et al. (US Pub No. 2013/0023285).
Claim 33, Markhovsky discloses a method performed by a wireless device (See Fig. 12), the method comprising: determining, for each of one or more links, one or more characteristics associated with   (par [0021-0022] “UE positioning in network to provide more links by some multipath mitigation can be achieved by increase PRS signal bandwidth to determine for each of one or more links, one or more characteristics associated with wireless device positioning performance on the link”), wherein the one or more characteristics include one or more of: geometric dilution of precision (GDOP) characteristics associated with the link (par [0411] “applied GDOP to provide a wireless device positioning performance on the link”); or line-of-sight (LOS) characteristics or non-LOS characteristics of the link (par [0005, 0008] “applied line-of-sight and non-LOS”); and transmitting control signaling indicating the one or more characteristics determined for each of the one or more links (par [0022, 0080, 0082, 0211] “control signal used for each of the one or more links by multipath wherein allowing network operate to dynamically choose between node and networks“).
Claim 35, 41, 51, Markhovsky further discloses the method of claim 33, wherein the control signaling, for each of the one or more links, indicates or depends on an extent to which positioning reference signal (PRS) transmission on the link contributes to or detracts from accuracy of wireless device positioning (par [0020]).
Claim 36, 42, 52, 58, Markhovsky further discloses the method of claim 33, wherein the control signaling indicates, for each of the one or more links, a statistical measure over time of at least one of the one or more characteristics (par [0411-0412]).
Claim 38, 54, 57, Markhovsky further discloses the method of claim 33, wherein said determining comprises determining the LOS characteristics or non-LOS characteristics of each of the one or more links by correlating a positioning reference signal (PRS) transmitted on the link with a known PRS transmission (par [0005-0008, 0019]).
Claim 39, Markhovsky discloses a method performed by a network node in a wireless communication network (See Fig. 12), the method comprising: receiving control signaling that, for each of one or more links, indicates one or more characteristics associated with wireless device positioning performance on the link (par [0021-0022] “UE positioning in network to provide more links by some multipath mitigation can be achieved by increase PRS signal bandwidth to determine  for each of one or more links, one or more characteristics associated with wireless device positioning performance on the link”), wherein the one or more characteristics include one or more of: geometric dilution of precision (GDOP) characteristics associated with the link (par [0411] “applied GDOP to provide a wireless device positioning performance on the link”); or line-of-sight (LOS) characteristics or non-LOS characteristics of the link (par [0005, 0008] “applied line-of-sight and non-LOS”); and based on the received control signaling (par [0022, 0080, 0082, 0211] “control signal used for each of the one or more links by multipath wherein allowing network operate to dynamically choose between node and networks“ , adapting positioning reference signal, PRS, configuration on at least one of the one or more links (par [0005-0008, 0019]).
Claim 47, Markhovsky further discloses the method of claim 39, wherein said adapting comprising determining an adapted configuration of the PRS transmission on the at least one link and transmitting the adapted configuration to a radio network node that serves the at least one link (par [0005-0008, 0019]).
Claim 48, Markhovsky further discloses the method of claim 39, wherein the network node is a radio network node that serves at least one of the one or more links, and wherein the method further comprises transmitting control signaling to a location server indicating the adapted configuration of PRS transmission on at least one of the one or more links (par [0397-0400).
Claim 49, the claim is rejected for the same reasons as set forth in claim 33.
Claim 55, the claim is rejected for the same reasons as set forth in claim 39.

Allowable Subject Matter
Claims 34, 37, 40, 43-46, 50, 53, 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646